DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no. 14/029,215 filed 09/17/2013, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Summary
The after final response filed on 06/02/2021 has been entered and fully considered.
Instant claims 36-49 are pending, currently.

Terminal Disclaimer
The terminal disclaimer (TD) filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 8,551,422 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 36-49 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims recite an analytical cartridge comprising a sample input port, an incubation chamber, two or more separate detection channel branches, and one or more analytical regions; see instant claims.  The instant invention is seen as an improvement to a parent application - now US 8,551,422 B2 - due to multiple components having been integrated in the parent invention in order to provide assay cartridges that can efficiently provide multiple analysis results from one small sample.  Applicant has terminally disclaimed US 8,551,422.  With that stated, it is the position of the Examiner that the instant claims are in condition for allowance.
Additionally, the instant invention is seen to have a different structure than Davis et al. since the instant invention has separate physical structures for incubation chambers and analytical regions.  Davis et al. discloses incubation zone 2013 attached to branches/transitions 1212  (fig. 12) for reacting samples with binding reagents (para. [0198]).  Davis does not teach the claimed detection branch channels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797